Citation Nr: 0832309	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, 
including residuals of a left eye injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.   




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1964 until 
February 1967.  He had subsequent service in the Army 
National Guard, until discharged in March 1981.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board notes that at the June 2008 hearing, rather than 
characterizing all the issues as new and material evidence 
claims, the undersigned Veterans Law Judge characterized the 
issues as entitlement to service connection for degenerative 
disc disease of the lumbar spine, degenerative disc disease 
of the cervical spine, residuals of a bilateral eye injury, 
and headaches.  Although this was not a completely accurate 
formulation of the issues, the veteran indicated that the 
issue characterization was correct and provided testimony as 
to each disorder claimed.  Any inaccuracy between the issues 
listed at the hearing and the issues actually on appeal were 
not prejudicial to the veteran, as he was provided the 
opportunity to and provided evidence as to each of the 
underlying issues on appeal.  Furthermore, the 
characterization of the issues in regards to new and material 
evidence or original claims for service connection does not 
change the underlying medical disorders claimed by the 
veteran.  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. 
Cir. Mar. 26, 2008), recently found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is 
an independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of a 
new diagnosis for a new claim.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  

The veteran, in a December 2002 statement, raised new claims 
for service connection for blood circulation and brain 
disorders.  However, these matters are not before the Board 
because no rating decision has been provided to the veteran 
and they have not been prepared for appellate review.  
Accordingly, these matters are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. A final August 1986 rating decision denied a claim for 
service connection for residuals of an eye injury.    

2.  A final January 1997 rating decision denied a claim for 
service connection for hypertension.  

3.  A final January 2003 rating decision denied a claim to 
reopen the claim for service connection for degenerative disc 
disease of the cervical and lumbar spine and for headaches.  



4.  The evidence associated with the claims file since each 
claim's respective final denials do not relate to 
unestablished facts necessary to substantiate the claims for 
service connection for degenerative disc disease of the 
cervical and lumbar spine, an eye disorder, including 
residuals of a left eye injury, hypertension, or headaches.  


CONCLUSIONS OF LAW

1.  The August 1986 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The January 1997 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  The January 2003 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the August 1986, January 1997, 
and January 2003 rating decisions are not new and material in 
regards to the claims for degenerative disc disease of the 
cervical spine and lumbar spine, an eye disorder, including 
residuals of a left eye injury, and hypertension; the claims 
of entitlement to service connection for those disorders are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).



To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2003 initially explained that the veteran "recently 
filed a claim for increase service connected disability 
compensation ... ."  While the letter also included the 
criteria for reopening the previously denied claims and the 
criteria for establishing service connection for the claims, 
the characterization of the claims was unclear and confusing.  
Moreover, the letter did not include information as to why 
the claims were previously denied.  However, the June 2005 
notice letter provided information as to why the claims were 
previously denied, and the claims were subsequently 
readjudicated in an August 2005 statement of the case.  
Consequently, the Board finds that adequate notice has been 
provided.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2003 and June 2005 that fully 
addressed all four notice elements and the March 2003 letter 
was sent prior to the initial RO decision in these matters.  
The letter informed him of what evidence was required to 
substantiate the claim and his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the appellant that he has any 
evidence in his possession that is needed for the full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained adequately identified medical records.  
He has submitted statements.  Although SSA medical records 
and other private medical records, from Stamford Hospital 
identified in a January 2004 statement and Dekalb General and 
the Eatonton Medical Center identified in his June 2008 
hearing, have not been obtained, he has not indicated that 
these records reported or found that his currently claimed 
disorders are related in any way to service.  Although they 
may provide information as to his current disorders, the 
veteran's claims were previously denied due to the failure to 
show that his claimed disorders arose in or are due to his 
service; he has not indicated that the identified records 
provide any kind of nexus or in-service injury information to 
support his claims.

A VA examination need not be provided for the veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach).
 
 Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any other additional 
existing evidence indicating that his claimed disorders are 
related to his service that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence Claim

The veteran seeks to reopen previously denied claims for 
service connection for degenerative disc disease of the 
cervical spine and lumbar spine, an eye disorder, including 
residuals of a left eye injury, hypertension, and headaches.  
A review of the record indicates that the veteran's claim for 
an eye disorder, including residuals of a left eye injury, 
was previously denied in an August 1986 rating decision.
His hypertension claim was previously denied in a January 
1997 rating decision.  
The appellant was also previously denied service connection 
for degenerative disc disease of the cervical and lumbar 
spine and headaches in a January 2003 rating decision.  These 
rating decisions are final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

While it appears that the RO reopened the veteran's claims 
pursuant to the December 2003 rating decision, the question 
of whether new and material evidence has been received to 
reopen a claim must be addressed by the Board regardless of 
any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 1986 rating 
decision denying service connection for an eye disorder, 
including residuals of a left eye injury, included service 
treatment records, which indicated that the veteran was 
treated for floaters in the left eye, as reported in December 
1964 and April 1965.  However, the November 1966 separation 
examination noted his eyes to be normal, and a closer 
examination of his eye following his Report of Medical 
History found them to be normal.  Additionally, the veteran 
reported an injury to his eyes in statements, and his July 
1986 Hearing testimony.  Also of record were private and VA 
medical records, however, they did not indicate that the 
veteran had an eye problem following service or due to 
service.  The August 1986 rating decision generally found 
there to be no evidence of an injury to the veteran's eye 
during service.

Subsequent to the August 1986 rating decision, additional 
statements were provided by the veteran reporting an eye 
injury during service.  A February 1981 exit examination from 
the National Guard, however, found normal eyes.  Additional 
VA medical records indicate routine vision care, as indicated 
in December 1997; however, the records do not indicate that 
the veteran had a chronic eye disorder following service or 
currently has an eye disorder due to his service.  

The evidence of record prior to the January 1997 rating 
decision denying service connection for hypertension included 
service treatment records which did not indicate complaints 
of or treatment for symptoms of hypertension.  VA and private 
medical records were also of record, but did not indicate 
that that the veteran was diagnosed with or treated for 
hypertension following service.  The January 1997 rating 
decision found that hypertension did not occur in and was not 
caused by service.

Following the January 1997 rating decision denying service 
connection for hypertension, additional VA medical records 
were associated with the claims file indicating treatment for 
hypertension, including one in December 1996.  Other than the 
veteran's new statements, including his June 2008 hearing 
testimony, there is no evidence indicating that the veteran 
developed hypertension during service.  Specifically, there 
is no medical evidence of record indicating that his 
hypertension was caused by his service.

The January 2003 rating decision denied service connection 
for degenerative disc disease of the cervical and lumbar 
spine and headaches.  The veteran's January 1964 entrance 
examination reported a normal spine.  The veteran complained 
of a backache in a November 1964 service treatment record.  A 
March 1965 service treatment record was also associated with 
the claims file and indicated a complaint of headaches, in 
conjunction with congestion in the chest, general pain, and a 
fever.  He was diagnosed with asthmatic bronchitis.  A July 
1965 x-ray of his back also found him to have apparent 
minimal scoliosis to the right.  The veteran's November 1966 
separation examination, however, noted his spine to be 
normal.  The veteran's February 1981 discharge examination 
from the National Guard Reserves was also associated wit the 
record and noted a rash over his spine area after noting an 
abnormal spine.   A January 1981 VA medical record in regards 
to the veteran's neck, back, and wrist diagnosed the veteran 
with arthritis.  In a March 1984 VA examination the veteran 
reported an intercurrent injury occurring in August 1981 when 
a drive shaft hit him in the head and in April 1982 when a 
box he was stacking, which contained metal parts, collapsed 
on him; he claimed he subsequently could not work and 
received a settlement from his employer.  

Subsequent records, including an August 1982 VA x-ray, noted 
degenerative joint disease of the cervical and lumbar spine 
and that the veteran has been continuously treated for his 
spine.  Private and VA medical records generally indicated 
complaints of and treatment for back pain and headaches; 
however, they did not determine that the veteran's back 
disorder or headaches were caused by or related to his 
service.  Also of record were statements from the veteran, 
including an October 1984 Report of Accidental Injury, 
indicating a back injury due to active duty for training and 
a November 1983 statement from his friend, A.W.P., indicating 
a truck injury.  A September 1986 Social Security 
Administration Decision further indicated that the veteran 
had a back injury in 1982 following an injury involving boxes 
falling on him.  A January 1989 VA examination diagnosed him 
with history of degenerative disc disease of the cervical and 
lumbar spine and a head injury.  

In an October 2002 Disability Evaluation, from the veteran's 
private physician Dr. R.D., the examiner reported that the 
veteran presented with a history of headaches and presented 
with lumbar degenerative changes of the lumbar and cervical 
spine and found him qualified for total disability.  
Subsequent medical records from Dr. R.D. similarly indicated 
diagnoses of a spine disorder, but did not relate that 
disorder to service.  The other medical records also 
generally indicated spine disorders and headaches, but did 
not indicate that any of the disorders are related to or 
caused by his service.  

The January 2003 rating decision found no chronic back 
disability from service, including his National Guard 
service.  The rating decision also found no treatment for 
headaches in service and no indication that it has been a 
chronic disorder since service.  

Following his January 2003 rating decision denying service 
connection for degenerative disc disease of the cervical and 
spine and headaches, no additional evidence has been provided 
indicating that the veteran's disorders are due to his 
service, other than the veteran's new statements and June 
2008 hearing testimony.  A statement was provided by R.M.J. 
in December 2002, indicating that the veteran injured his 
neck, right shoulder, and upper back in a training exercise 
truck accident in the National Guard, in addition to the 
veteran's statements of a back injury during service.  R.M.J. 
also submitted additional service treatment records from the 
veteran's National Guard service; however, those records were 
previously associated with the claims file and were not new.  
Service records were also submitted, but were also 
duplicative of records previously considered in the claims 
file.  Additional records from his private physician, Dr. 
R.D., were also associated with the claims file, generally 
indicating that the veteran complained of headaches and back 
pain.  However, none of the newly associated records 
indicated that the veteran's cervical or lumbar spine 
disorders or his headaches were due to service.

Although some the evidence submitted since the various rating 
decisions is new, in that they were not previously of record, 
the newly submitted evidence is not material.  None of the 
newly associated evidence provided any medical evidence 
attributing the veteran's degenerative disc disease of the 
cervical or the lumbar spine, an eye disorder, including 
residuals of a left eye injury, headaches, or hypertension to 
his service.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
received treatment for his various claimed disorders.  

Additionally, the new lay evidence claiming that the 
veteran's disorders are due to his service is redundant of 
the appellant's earlier statements essentially claiming 
service connection.  The new statements from the veteran's 
friends generally report the occurrence of a truck accident, 
but do not provide medical evidence that the truck accident 
caused any of his claimed disorders.  These statements do not 
provide competent medical evidence supportive of the 
appellant's claim.
  
The evidence received since the August 1986, January 1997, 
and January 2003 rating decisions do not contain credible 
medical evidence indicting that the veteran's eye disorder, 
including residuals of a left eye injury, hypertension, 
degenerative disc disease of the cervical or lumbar spine, or 
headaches, is related to his service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to any of the unestablished facts necessary 
to substantiate any of the appellant's claims, specifically 
that the veteran's claimed disorders are somehow due to his 
service.  The evidence does not raise a reasonable 
possibility of substantiating the claims. Accordingly, the 
Board finds that the claims for service connection for 
degenerative disc disease of the cervical and lumbar spine, 
an eye disorder, including residuals of a left eye injury, 
hypertension, and headaches may not be reopened. 























							[Continued on next page]
ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for degenerative disc disease of the cervical 
spine is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for an eye disorder, including residuals of a left 
eye injury, is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for hypertension is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for headaches is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


